J-A07017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.M.K., MINOR CHILD                   IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: R.A.M.

                                                 No. 1695 WDA 2015


              Appeal from the Order Entered October 13, 2015
               In the Court of Common Pleas of Blair County
                Orphans' Court at No(s): CP-7-DP-111-2015

IN RE: D.J.M., MINOR CHILD                   IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: R.A.M.

                                                 No. 1708 WDA 2015


                 Appeal from the Decree October 13, 2015
               In the Court of Common Pleas of Blair County
                   Orphans' Court at No(s): 2015 AD 34A

IN RE: E.J.M., MINOR CHILD                   IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: R.A.M.

                                                 No. 1709 WDA 2015


                 Appeal from the Decree October 13, 2015
               In the Court of Common Pleas of Blair County
                    Orphans' Court at No(s): 2015 AD 34
J-A07017-16


BEFORE: BOWES, J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY MUNDY, J.:                                    FILED MAY 27, 2016

       Appellant, R.A.M. (Mother), appeals from the October 13, 2015

decrees involuntarily terminating her parental rights to her sons, E.J.M.,

born in February 2010, and D.J.M., born in July 2011. In addition, Mother

appeals from the order entered that same day, which adjudicated dependent

her daughter A.M.K., born in September 2015, and set A.M.K.’s initial

permanency goal as adoption.1 After careful review, we affirm.

       On October 17, 2014, Blair County Children, Youth and Families (CYF)

filed dependency petitions with respect to E.J.M. and D.J.M.2 In its petitions,

CYF averred that E.J.M. and D.J.M. resided with Mother in the home of their

maternal grandmother, P.M.            See Dependency Petition, 10/17/14, at 7

(Allegations of Dependency at ¶ 4a).             During visits to the home, a CYF

caseworker discovered that E.J.M. and D.J.M. were being locked in a room

with a “half-door” for extended periods of time, and that Mother did not

respond when E.J.M. and D.J.M. would yell or make noises. Id. On October

____________________________________________


1
  The decrees also terminated the parental rights of E.J.M.’s father, P.F., and
D.J.M.’s father, J.S. The father of A.M.K. is Mother’s current boyfriend, M.K.
None of these individuals has filed a brief in connection with the instant
appeal, nor have they filed their own separate appeals. Additionally, we
note that the orphans’ court opinion mistakenly identifies A.M.K. as “A.K.M.”
in several places.
2
  In addition, CYF filed applications for emergency protective custody and
shelter care applications.



                                           -2-
J-A07017-16


15, 2014, a service provider visited the home, and heard D.J.M. crying and

screaming. Id. (Allegations of Dependency at ¶ 4d). However, no one in

the home went to check on D.J.M. until the service provider asked them to

do so.   Id.   Upon examining D.J.M., the service provider discovered that

D.J.M. had what appeared to be a large splinter in his foot. Id. The service

provider then “had to ‘force’ the family” to take D.J.M. to the hospital. Id.

On October 16, 2014, CYF received a report from the hospital indicating that

D.J.M. had shards of glass in his foot, and that the foot was badly infected.

Id. CYF was granted emergency protective custody of E.J.M. and D.J.M. on

October 16, 2014. Id.

     A dependency hearing was held before a master on October 24, 2014,

and the master issued a recommendation that E.J.M. and D.J.M. be

adjudicated dependent. On October 30, 2014, the master’s recommendation

was adopted as an order of court. A permanency review and goal change

hearing was conducted on April 22, 2015. On April 27, 2015, the orphans’

court entered permanency review orders which changed the permanency

goals of E.J.M. and D.J.M. to adoption.   CYF filed petitions to involuntarily

terminate Mother’s parental rights to E.J.M. and D.J.M. on August 17, 2015.

     As noted above, A.M.K. was born in September 2015.          CYF filed an

application for emergency protective custody and a shelter care application

two days after A.M.K.’s birth, and the orphans’ court entered an order for




                                    -3-
J-A07017-16


emergency protective custody. CYF filed a dependency petition with respect

to A.M.K. on September 16, 2015.

       The orphans’ court held a combined permanency review, termination

of parental rights, and dependency hearing on October 6, 2015. On October

13, 2015, the orphans’ court entered its decrees terminating Mother’s

parental rights to E.J.M. and D.J.M., and its order adjudicating A.M.K.

dependent and setting A.M.K.’s initial permanency goal as adoption.3

Mother timely filed notices of appeal as to the termination decrees on

October 21, 2015. She timely filed a notice of appeal as to the dependency

order on October 22, 2015. Mother included a concise statement of errors

complained of on appeal with each notice of appeal pursuant to Pennsylvania

Rule of Appellate Procedure 1925(a)(2)(i). On November 4, 2015, this Court

consolidated Mother’s appeals sua sponte.        See generally Pa.R.A.P. 513.

The orphans’ court filed its Rule 1925(a) opinion on November 17, 2015.

       On appeal, Mother raises the following issues for our review.

              I. Whether the evidence was sufficient to support
              termination of parental rights under 23 Pa.C.S.A.
              § 2511(a)(2)?


____________________________________________


3
  We note that, at the hearing, the guardian ad litem (GAL) for E.J.M. and
D.J.M. agreed that termination was in their best interests. The GAL noted
the progress the boys had made from being essentially non-verbal to now
speaking. N.T., 10/6/15, at 69. He further noted, “[t]hey’re completely
active, you can tell; they’re running all over the place. They’re just two
happy boys in a very good and safe environment.” Id.



                                           -4-
J-A07017-16


            II. Whether the evidence was sufficient to support
            termination of parental rights under 23 Pa.C.S.A.
            § 2511(a)(5)?

            III. Whether the evidence was sufficient to conclude
            that termination of parental rights is in the children’s
            best interests?

            IV. Whether the evidence was sufficient to support
            findings that [A.M.K.] is a dependent child, that
            placement is necessary, and that a goal of adoption
            is appropriate?

Mother’s Brief at 13.

      We first address Mother’s claims relating to the involuntary termination

of her parental rights with respect to E.J.M. and D.J.M.          In reviewing an

appeal from decrees terminating parental rights, we are guided by the

following standard.

            The standard of review in termination of parental
            rights cases requires appellate courts to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record. If the
            factual findings are supported, appellate courts
            review to determine if the trial court made an error
            of law or abused its discretion. A decision may be
            reversed for an abuse of discretion only upon
            demonstration       of   manifest      unreasonableness,
            partiality, prejudice, bias, or ill-will. The trial court’s
            decision, however, should not be reversed merely
            because the record would support a different result.
            We have previously emphasized our deference to
            trial courts that often have first-hand observations of
            the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).




                                       -5-
J-A07017-16


      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

            Initially, the focus is on the conduct of the parent.
            The party seeking termination must prove by clear
            and convincing evidence that the parent’s conduct
            satisfies the statutory grounds for termination
            delineated in Section 2511(a). Only if the court
            determines that the parent’s conduct warrants
            termination of his or her parental rights does the
            court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the
            needs and welfare of the child under the standard of
            best interests of the child. One major aspect of the
            needs and welfare analysis concerns the nature and
            status of the emotional bond between parent and
            child, with close attention paid to the effect on the
            child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Mother’s parental rights

pursuant to Sections 2511(a)(2), (5), and (b). We need only agree with the

orphans’ court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here,

we analyze the orphans’ court’s decision to terminate under Sections

2511(a)(2) and (b), which provide as follows.

            § 2511. Grounds for involuntary termination

            (a) General rule.--The rights of a parent in regard
            to a child may be terminated after a petition filed on
            any of the following grounds:


                                    -6-
J-A07017-16


                                       …

                  (2) The repeated and continued incapacity,
                  abuse, neglect or refusal of the parent has
                  caused the child to be without essential
                  parental care, control or subsistence necessary
                  for his physical or mental well-being and the
                  conditions and causes of the incapacity, abuse,
                  neglect or refusal cannot or will not be
                  remedied by the parent.

                                       …

            (b)     Other    considerations.--The       court     in
            terminating the rights of a parent shall give primary
            consideration to the developmental, physical and
            emotional needs and welfare of the child. The rights
            of a parent shall not be terminated solely on the
            basis of environmental factors such as inadequate
            housing, furnishings, income, clothing and medical
            care if found to be beyond the control of the parent.
            With respect to any petition filed pursuant to
            subsection (a)(1), (6) or (8), the court shall not
            consider any efforts by the parent to remedy the
            conditions described therein which are first initiated
            subsequent to the giving of notice of the filing of the
            petition.

23 Pa.C.S.A. § 2511(a)(2), (b).        “The grounds for termination due to

parental incapacity that cannot be remedied are not limited to affirmative

misconduct. To the contrary, those grounds may include acts of refusal as

well as incapacity to perform parental duties.” In re A.L.D., 797 A.2d 326,

337 (Pa. Super. 2002) (citations omitted).

      Instantly, the orphans’ court found that Mother suffers from a

significant intellectual disability, which renders her incapable of providing for

the safety of E.J.M. and D.J.M. without constant assistance from an


                                      -7-
J-A07017-16


appropriate caregiver.    Orphans’ Court Opinion, 11/17/15, at 10.         The

orphans’ court observed that no such caregiver has been identified. Id. The

orphans’ court noted that Mother has a history of forming relationships with

violent men, who have abused both her and her children. Id. at 11. The

orphans’ court also noted that Mother has been offered services and that she

has failed to make progress toward reunification. Id. at 12.

      In response, Mother argues that the only evidence offered to prove the

existence or severity of her intellectual disability was the report and

testimony of psychologist, Marolyn Morford, Ph.D.       Mother’s Brief at 19.

According to Mother, this evidence was merely speculative, because, inter

alia, Dr. Morford failed to conduct an IQ test. Id. at 18-19. Mother insists

that the existence of an intellectual disability, by itself, does not establish

that she is incapable of parenting E.J.M. and D.J.M.      Id. at 19.   Mother

suggests that she has demonstrated an ability to recognize safety concerns

and that she has completed a domestic violence program. Id. at 19, 21-22.

Mother also asserts that she has established a stable home with her

boyfriend, M.K., and that she is capable of caring for E.J.M. and D.J.M. with

his support and with the support of their respective families. Id. at 17, 21.

      After a thorough review of the record in this matter, we conclude that

the orphans’ court did not abuse its discretion. At the start of the October 6,

2015 hearing, the parties stipulated to the incorporation of Dr. Morford’s

prior testimony from the April 22, 2015 permanency review and goal change


                                     -8-
J-A07017-16


hearing.      N.T., 10/6/15, at 4.       The parties also stipulated to the

incorporation of Dr. Morford’s psychological evaluation of Mother.      Id.   In

her psychological evaluation, Dr. Morford explained that she assessed

Mother’s intellectual ability using a screening instrument known as the PPVT-

4. Psychological Evaluation (Petitioner’s Exhibit 1), at 5. Mother scored a

57 on the PPVT-4, with a “true score range” of 51-68.         Id.   Dr. Morford

noted that Mother scored better than less than one percent of the population

her age, and that Mother’s age equivalent was eight years and five months.

Id. at 5-6.     Dr. Morford explained that she was unable to administer a

personality test to Mother, due to Mother’s limited language abilities. Id. at

6.

      Ultimately, Dr. Morford determined that Mother’s weaknesses include

intellectual limitations, impaired judgment, a dependent personality, and

vulnerability to unhealthy romantic relationships.      Id. at 5.   Dr. Morford

stated that Mother can be passive and dependent on her boyfriends and on

her mother, which “can affect parenting in terms of being firm about keeping

her children safe from others.” Id. at 6.

      At the conclusion of her report, Dr. Morford offered the following

discussion with regard to Mother’s parenting ability.

              [Mother’s] parenting ability is promising, with family
              and community support. She shows interest and
              appropriate interaction with the children, but can be
              distracted. She may tire and lose interest in the
              children, due to a focus on getting her own needs
              (PS2 game playing met, [sic] social interaction).

                                      -9-
J-A07017-16


              She has a history of having relationships with
              aggressive men who posed a risk to her children.
              Supervision of her own children was apparently a
              problem since, although she was present, she could
              not be guaranteed to keep them safe inside the
              house, thus the solution of locking them in their
              room. She can show a good interaction style with
              the children. It appears that her problem solving
              ability regarding their safety or long term needs is
              limited by her overall judgment.

Id. at 7-8. Concerning the extent to which Mother should be involved in the

lives of E.J.M. and D.J.M. moving forward, Dr. Morford stated, in pertinent

part, “If [Mother] were to rely on her family’s advice and access services

provided to her, including regular supervision of her home and the children

with her, she could remain in a parenting role. I do not see her parenting

these children safely on her own.” Id. at 8.

       During the hearing on April 22, 2015, Dr. Morford testified that it was

“a lot questionable” whether Mother could function as an independent, long

term, and safe caregiver for E.J.M. and D.J.M., in light of her intellectual

disability and her tendency to be involved with dangerous men.4          N.T.,

4/22/15, at 53. Dr. Morford agreed that Mother would require supervision

“from either the agency or a responsible family member essentially on a

____________________________________________


4
  Concerning Mother’s intellectual disability, Dr. Morford acknowledged that
the PPVT-4 is a language comprehension test, and that she did not
administer a “full IQ test” to Mother. N.T., 4/22/15, at 52. However, Dr.
Morford explained that the PPVT-4 “provides an IQ. In other words, … it
uses the same range as an IQ test ….” Id.



                                          - 10 -
J-A07017-16


24/7 basis[,]” in order for E.J.M. and D.J.M. to be returned to her care. Id.

at 48-49. When asked what sort of individual would be needed to supervise

Mother, Dr. Morford offered the following description.

            Well it would be someone with enough capacity that
            they would feel confident. If I could just add that
            when people do have intellectual disabilities they
            could be --- they could be very passive or passive to
            a certain context because they defer to other people
            to make decisions for them and they do not feel
            they’re competent in making decision[s] themselves.
            So it would need to be someone who is of fairly
            average intellectual emotional capacity who would
            feel comfortable separating the children from their
            parents or the mother, (inaudible) developed if
            necessary or talk with someone specifically about
            separation. You could call for outside services that
            they feel necessary and someone who has some
            education in parenting behaviors and expectations,
            the children’s behavior so that they can interpret for
            these parents, the mother, what is appropriate,
            normal behavior in children and what behaviors need
            to be addressed.

                                      …

            I think that person would have to be available almost
            constantly given the choices that she’s made and her
            tendency to externalize responsibility and not take
            that responsibility herself. I would have serious
            concerns about the safety of the children in her care
            alone at any time because I don’t think she’s able to
            keep her children from being harmed by other
            individuals.

Id. at 56-59.

      At the October 6, 2015 hearing, the orphans’ court heard the

testimony of CYF caseworker, Ronna Holliday.       Ms. Holliday testified that

Mother and M.K. have failed to identify an appropriate supervisor.       N.T.,

                                    - 11 -
J-A07017-16


10/6/15, at 8-9, 26-27. Ms. Holliday noted that the brother of M.K., J.K.,

had offered to move in with Mother and M.K., but later withdrew that offer.

Id. at 9. Ms. Holliday further testified that CYF did not consider M.K. to be

an appropriate support person for Mother. Id. at 25. Ms. Holliday explained

that CYF has been informed that Mother and M.K. argue, and that Mother

“admitted to us at one time that she had to ask [M.K.’s] mother if she

thought [M.K.] would hit her and, of course, that raised some red flags with

the Agency.”     Id. at 14. Ms. Holliday also noted that M.K. has a criminal

record and anger management issues.5 Id. at 10, 13.

       Accordingly, the record supports the conclusion of the orphans’ court

that Mother remains incapable of parenting E.J.M. and D.J.M., and that she

cannot, or will not, remedy this incapacity. The report and testimony of Dr.

Morford establish that Mother suffers from a significant intellectual disability,

which prevents Mother from providing a safe environment for E.J.M. and
____________________________________________


5
   During the October 6, 2015 hearing, the parties stipulated that the
witnesses of CYF, if called to testify, would testify consistent with the
allegations contained in A.M.K.’s dependency petition. N.T., 10/6/15, at 2-3,
70. According to the dependency petition, M.K. has been convicted of
several criminal offenses, including a guilty plea to simple assault on January
25, 2013, for which M.K. received probation, and a guilty plea to simple
assault on November 17, 2014, for which M.K. received a sentence of six
months to twenty-three months and fifteen days of incarceration.
Dependency Petition, 9/16/15, at 8 (Allegations of Dependency at ¶ 2a).
The petition also indicated that M.K. is “limited in functioning and
…admittedly has an ongoing problem developing skills to cope with his anger
and the ability to process it appropriately.” Id. (Allegations of Dependency
at ¶ 4c).



                                          - 12 -
J-A07017-16


D.J.M. without constant supervision.   Moreover, no appropriate supervisor

has been identified that would allow Mother to achieve reunification. While

Mother currently resides with M.K., he is not an appropriate supervisor for

Mother, due to his cognitive limitations, anger management issues, and

history of violent crime. Accordingly, we agree with the orphans’ court that

the Agency met its burden under Section 2511(a)(2).

     We next consider whether the orphans’ court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(b). We have

discussed our analysis under Section 2511(b) as follows.

           Section 2511(b) focuses on whether termination of
           parental rights would best serve the developmental,
           physical, and emotional needs and welfare of the
           child. As this Court has explained, Section 2511(b)
           does not explicitly require a bonding analysis and the
           term ‘bond’ is not defined in the Adoption Act. Case
           law, however, provides that analysis of the emotional
           bond, if any, between parent and child is a factor to
           be considered as part of our analysis.        While a
           parent’s emotional bond with his or her child is a
           major aspect of the subsection 2511(b) best-interest
           analysis, it is nonetheless only one of many factors
           to be considered by the court when determining
           what is in the best interest of the child.

                 [I]n addition to a bond examination, the trial
                 court can equally emphasize the safety needs
                 of the child, and should also consider the
                 intangibles, such as the love, comfort, security,
                 and stability the child might have with the
                 foster parent. Additionally, this Court stated
                 that the trial court should consider the
                 importance of continuity of relationships and
                 whether any existing parent-child bond can be
                 severed without detrimental effects on the
                 child.

                                   - 13 -
J-A07017-16



In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).

      Here, the orphans’ court acknowledged that Mother has a loving bond

with E.J.M. and D.J.M. Orphans’ Court Opinion, 11/17/15, at 10. However,

the orphans’ court also determined that Mother is unable to parent E.J.M.

and D.J.M. safely.    Id. at 10-11.    The orphans’ court concluded that the

needs and welfare of E.J.M. and D.J.M. would best be served by terminating

Mother’s parental rights, so that E.J.M. and D.J.M. can remain in their pre-

adoptive foster home, where their needs are being met, and where they are

provided with safety and security. Id. at 10, 13.

      Mother argues that she has a healthy bond with E.J.M. and D.J.M., and

that the orphans’ court failed to adequately discuss “the nature and extent”

of this bond. Mother’s Brief at 22-23. Mother emphasizes In re P.A.B., 570
A.2d 522 (Pa. Super. 1990), appeal dismissed 607 A.2d 1074 (Pa. 1992), in

which this Court reversed an order terminating the parental rights of the

intellectually-disabled appellant parents, and In re E.M., 620 A.2d 481 (Pa.

1993), in which our Supreme Court reversed the order of this Court

affirming the termination of parental rights with respect to an intellectually-

disabled mother.

      We again discern no abuse of discretion.         During the underlying

proceedings, there was no dispute that E.J.M. and D.J.M. share a bond with

                                      - 14 -
J-A07017-16


Mother.   At the April 22, 2015 hearing, Kids First family preservation

reunification worker, Shannon Cameron, testified that Mother is “[k]ind,

gentle, appropriate, [and] loving[,]” during her visits with E.J.M. and D.J.M.

N.T., 4/22/15, at 21. Ms. Cameron agreed that Mother should have ongoing

contact with E.J.M. and D.J.M., and stated, “I think it would be devastating

for those boys not to have some kind of contact with [Mother]. They love

her.” Id. Concerning D.J.M. in particular, Ms. Cameron explained that he

has difficulty leaving Mother at the end of visits, and that “the separation

from his mom hurts him.” Id. at 32.

      However, the orphans’ court was well within its discretion when it

concluded that the existence of this bond should not prevent Mother’s

parental rights from being terminated.        Failing to terminate Mother’s

parental rights would cause both of these children to languish in foster care

indefinitely, and would deny them the opportunity to find a permanent and

stable home. As observed by the orphans’ court, E.J.M. and D.J.M. currently

are in a pre-adoptive foster home. During the October 6, 2015 hearing, CYF

casework supervisor, Deawna Wyandt, testified that E.J.M. and D.J.M. are

bonded with their pre-adoptive foster parents.    N.T., 10/6/15, at 60.   Ms.

Wyandt stated, “I have seen that these foster parents are very committed to

doing whatever is asked and needed for these children. They want to see

these children succeed.” Id.




                                    - 15 -
J-A07017-16


     Further, we reject Mother’s argument that we must reverse the subject

termination decrees in light of P.A.B. and E.M.      In P.A.B., this Court

reversed a termination order because the orphans’ court “acknowledged but

did not consider” the bond between the appellant parents and their children,

and because this Court’s review of the evidence indicated that termination

would not be in the children’s best interest. P.A.B., supra at 525-528. In

reaching its conclusion, this Court emphasized that there was no pre-

adoptive resource in place for the children in the event that the appellant

parents’ rights were terminated, and that “termination would cut off a

natural and beneficial parent-child bond and would not facilitate putting

another in its place. Termination would stabilize nothing.” Id. at 528. In

E.M., our Supreme Court reversed on the basis that the bond between the

appellant mother and her children had not been fully explored or considered.

E.M., supra at 485.     These cases are readily distinguishable from the

instant matter.   As noted above, testimony was presented concerning the

nature of the bond between E.J.M., D.J.M., and Mother, and it is clear that

the orphans’ court considered the existence of this bond when deciding to

terminate Mother’s parental rights. In addition, E.J.M. and D.J.M. are in a

pre-adoptive foster home, and they are bonded with their foster parents.

     We next turn our attention to Mother’s claim that the orphans’ court

abused its discretion by adjudicating A.M.K. dependent, and setting her

initial permanency goal as adoption.


                                   - 16 -
J-A07017-16


      We consider this claim mindful of the following.

            [T]he standard of review in dependency cases
            requires an appellate court to accept the findings of
            fact and credibility determinations of the trial court if
            they are supported by the record, but does not
            require the appellate court to accept the lower
            court’s inferences or conclusions of law. Accordingly,
            we review for an abuse of discretion.

In re A.B., 63 A.3d 345, 349 (Pa. Super. 2013), quoting In re R.J.T., 9
A.3d 1179, 1190 (Pa. 2010).

      Dependency proceedings are governed by the Juvenile Act, 42

Pa.C.S.A. §§ 6301-6375.      The Juvenile Act defines “dependent child” as

follows, in relevant part.

            “Dependent child.” A child who:

            (1) is without proper parental care or control,
            subsistence, education as required by law, or other
            care or control necessary for his physical, mental, or
            emotional health, or morals. A determination that
            there is a lack of proper parental care or control may
            be based upon evidence of conduct by the parent,
            guardian or other custodian that places the health,
            safety or welfare of the child at risk, including
            evidence of the parent’s, guardian’s or other
            custodian’s use of alcohol or a controlled substance
            that places the health, safety or welfare of the child
            at risk[.]

Id. § 6302.     “[T]he dependency of a child is not determined ‘as to’ a

particular person, but rather must be based upon two findings by the trial

court: whether the child is currently lacking proper care and control, and

whether such care and control is immediately available.” In re J.C., 5 A.3d
284, 289 (Pa. Super. 2010) (citations omitted).


                                     - 17 -
J-A07017-16


      In the present matter, the orphans’ court found that A.M.K. should be

adjudicated dependent as a result of Mother’s intellectual disability, and her

inability to parent A.M.K. safely. Orphans’ Court Opinion, 11/17/15, at 13.

The orphans’ court also emphasized the cognitive limitations and anger

management issues of M.K. Id.

      In response, Mother again argues that the evidence does not support

the findings of the orphans’ court concerning the severity of her intellectual

disability and that she is capable of recognizing safety concerns. Mother’s

Brief at 24. Mother also challenges the orphans’ court’s finding that M.K. is

unable to cope with his anger management issues. Id. Mother insists that

she and M.K. are capable of caring for A.M.K. with the support of family

members, and that A.M.K. will not be in any danger if placed in their care.

Id. at 24-25. Mother states that, in the alternative, both she and M.K. are

capable of learning how to care for A.M.K.      Id. at 25.    Finally, Mother

suggests that the orphans’ court should have employed concurrent planning

and provided A.M.K. with concurrent permanency goals of reunification and

adoption, instead of setting her permanency goal as adoption at the outset.

Id.

      We again conclude that Mother is not entitled to relief.   As we have

discussed throughout this memorandum, the record supports the findings of

the orphans’ court that Mother suffers from a significant intellectual

disability, and that she is incapable of ensuring the safety of her children,


                                    - 18 -
J-A07017-16


including A.M.K. Further, M.K. has his own host of issues which prevent him

from caring for A.M.K., or supervising Mother, including cognitive limitations,

anger management issues, and a history of violent crime.

      We also reject Mother’s claim that the orphans’ court abused its

discretion by failing to set concurrent permanency goals of reunification and

adoption.   There is no minimum period of time that a child’s permanency

goal must be set at reunification before it can be changed. See, e.g., In re

M.S., 980 A.2d 612 (Pa. Super. 2009), appeal denied, 985 A.2d 220 (Pa.

2009). In M.S., the lower court set the child’s initial permanency goal as

adoption, despite the fact that aggravated circumstances had not been

found. A panel of this Court affirmed, explaining as follows.

            [T]he lack of any aggravating circumstances
            attributable to the parent Appellant … did not
            prohibit the trial court from authorizing immediate
            termination of family unification. Stated otherwise,
            the initial permanency goal for M.S. need not be set
            at reunification, especially since [the Agency] has
            provided any and all reasonable services to assist
            Appellant toward this end without success.

Id. at 615-616.

      Similarly, our review of the record in the instant matter reveals that

Mother has participated in a variety of services, and that Mother’s parental

incapacity has not been remedied.     We further observe that our Supreme

Court has cautioned against the use of concurrent planning when “it

becomes clear that parents will be unable to provide their children’s basic




                                    - 19 -
J-A07017-16


needs in the near future.”     T.S.M., supra at 270. Such is the case here,

and we discern no abuse of discretion.

      Based on the foregoing, we conclude that the orphans’ court did not

abuse its discretion by terminating Mother’s parental rights with respect to

E.J.M. and D.J.M., and by adjudicating A.M.K. dependent and setting her

initial permanency goal as adoption.      See T.S.M., supra; A.B., supra.

Accordingly, we affirm the October 13, 2015 decrees and October 13, 2015

order of the orphans’ court.

      Decrees affirmed. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/27/2016




                                     - 20 -